Citation Nr: 0523845	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  92-23 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney at 
Law



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to June 1972.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1991 rating decision of the San Juan Department of Veterans 
Affairs (VA) Regional Office (RO).  The case was before the 
Board in October 1994, when it was remanded for additional 
development.  The case then came before the Board in May 
1996, when the Board issued a decision which, in pertinent 
part, denied service connection for a psychiatric disorder.  
The veteran appealed the May 1996 Board decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision issued in July 1997, the Court affirmed 
the Board's May 1996 decision, and the veteran appealed the 
July 1997 Court decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit).  By a July 1999 Order, the 
Federal Circuit remanded the case to the Court.  In September 
1999, the Court entered another Order affirming the Board's 
May 1996 decision.  The veteran again appealed to the Federal 
Circuit and, by an Order issued in November 2000, the Federal 
Circuit granted his unopposed motion to remand the case to 
the Court.  In January 2001, the Court remanded the case to 
the Board for readjudication consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA).  In August 2001, the 
Board remanded the case to the RO for still further 
development.  The case then came before the Board in April 
2004, when the Board again denied service connection for a 
psychiatric disorder.  The veteran appealed the April 2004 
Board decision to the Court, resulting in an April 2005 joint 
motion by the parties (Joint Motion).  By an April 2005 
Order, the Court vacated the April 2004 Board decision, and 
remanded the matter for readjudication consistent with the 
Joint Motion.  

In May 2005, the Board received a letter from the veteran's 
then attorney-representative wherein the attorney stated, "I 
no longer represent [the veteran] before the [Board]."  In a 
June 2005 letter, the Board notified the same attorney of the 
proper procedural methods required to effectively withdraw as 
a representative.  In July 2005, another attorney (who is a 
party to the April 2005 Joint Motion) informed the Board that 
he was currently representing the veteran in this case, and 
that attorney submitted a valid VA Form 21-22a, effectively 
revoking the prior attorney's authority to represent the 
veteran in this appeal.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran received what appears to be an adequate "duty to 
assist" letter in October 2002.  Supplement statements of 
the case (SSOCs) issued in December 2002 and September 2003 
provided him more specific details regarding the matter at 
hand, and informed him of the Veterans Claims Assistance Act 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107).  Notably, the April 2005 Joint Motion does not allege 
any VCAA notice deficiency.

In August 2001 the Board remanded the case to the RO with the 
directive that the veteran be scheduled for VA examinations 
(by a psychologist and a psychiatrist) to determine:  (1) 
"whether the veteran's psychiatric disorder is in the nature 
of a personality disorder, or whether it is acquired in 
nature,"; and (2) the medical likelihood (if it is 
determined that the veteran has an acquired psychiatric 
disorder) that any such disorder "is related to the 
difficulties the veteran experienced in service."  The 
remand also directed, in pertinent part, that the RO make 
reasonable efforts to obtain a complete set of clinical 
records from Richard F. Camino Gaztambide, M.D., a private 
physician who was identified as having treated the veteran.  
In October 2002 correspondence, the RO notified the veteran 
that a VA examination had been scheduled, and a copy of the 
letter was forwarded to the veteran's then attorney of 
record.  

An October 2002 VA Form 119 (Report of Contact) indicates 
that RO staff contacted the veteran via telephone regarding 
the medical evidence of Dr. Gaztambide.  The Report of 
Contact indicates that the veteran was "upset at the . . . 
system that was making him go thr[ough] all the trouble of 
requesting this evidence (which he said was already 
submitted) and also at the fact that [VA] was calling him to 
tell him that [VA was] requesting an examination for him . . 
. ."  The report also indicates that the veteran "believes 
that all the evidence nec[essary] for a decision is in the 
file."  The veteran was informed that the examination was 
requested in the August 2001 Board remand, and he was told 
that the RO was bound to comply with the remand directives.  
The veteran referred the RO staff to his attorney.  The 
Report of Contact indicates that a telephone call was made to 
the attorney but "no contact could be established," and a 
message was left on the attorney's answering machine.  
Finally, the RO staff expressly stated, "both the veteran 
and the attorney will be notified by writing of the actions 
taken regarding examination and the private medical evidence 
from Dr. [Gaztambide]."  

In an October 2002 letter, a VA physician reported that the 
veteran failed to report for the scheduled examination.  The 
physician reported, "[t]he veteran was sent a Certified 
Letter notifying him of the appointment, yet he still failed 
to report."  

In the Joint Motion the parties noted that the record does 
not reflect that VA sought to obtain treatment records from 
Dr. Gaztambide, and noted the veteran's belief that the 
evidence was already submitted.  The parties specifically 
found that "contrary to the October 2002 Report of Contact, 
there is no evidence that either the veteran or his then 
attorney were notified in writing of the actions taken to 
obtain the private medical evidence."  The parties to the 
Joint Motion found that there was not adequate compliance 
with the directives of the August 2001 Board remand, inasmuch 
as VA failed to adequately notify the veteran and his 
attorney of actions taken to obtain the private medical 
evidence at issue.  It was noted that a remand confers, as a 
matter of law, a right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  [Notably, the 
veteran and his then attorney were advised of the RO's 
efforts to comply with the Board's remand directives by a 
December 2002 SOC.]

Finally, as shown above the veteran failed to report for a 
scheduled VA examination in October 2002.  Generally, VA 
regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, in an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655 (emphasis added).  However, inasmuch as Stegall, supra, 
mandates that a remand confers, as a matter of law, a right 
to compliance with the remand orders, the Board finds it 
prudent to allow the veteran another opportunity for his own 
self-compliance with the Board's remand requests.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should again make reasonable 
efforts to obtain a complete set of 
clinical records from the veteran's 
private physician, Richard F. Camino 
Gaztambide, M.D.  The development should 
also include making efforts to obtain 
copies of any records of VA treatment the 
veteran received for his psychiatric 
disorder since the time that such records 
were last procured in August 2003.  
Written requests for such evidence must 
be sent via Certified Mail to both the 
veteran and his attorney.  In conjunction 
with this request, the veteran and his 
attorney should be advised of the 
provisions of 38 C.F.R. § 3.158.  


2.  After the development requested in 
paragraph 1 is complete to the extent 
possible, the RO should then arrange to 
have the veteran examined by a 
psychologist.  The psychologist should 
examine the veteran and conduct 
psychological testing, with appropriate 
subscales, aimed at determining whether 
the veteran's psychiatric disorder is in 
the nature of a personality disorder, or 
whether it is acquired in nature.  When 
the foregoing development is completed, 
the RO should arrange for the veteran to 
be examined by a psychiatrist.  The 
psychiatrist should review the claims 
folder, including the results of 
psychological testing, examine the 
veteran, and provide an opinion as to the 
correct diagnosis (or diagnoses) for the 
veteran's psychiatric difficulties.  In 
so doing, the psychiatrist should discuss 
the diagnostic assessments that have been 
offered by other examiners (which have 
included major depression, schizoid 
depression, schizoid personality, mixed 
personality disorder traits, and 
dysthymic disorder), and should reconcile 
those assessments with his/her own.  In 
addition, if the psychiatrist concludes 
that the veteran has an acquired 
psychiatric disorder (as opposed to a 
personality disorder), the psychiatrist 
should provide an opinion as to the 
medical likelihood (in terms of likely or 
at least as likely as not, i.e., 50 % or 
better or not likely, less than 50 %) 
that the disorder is related to the 
difficulties the veteran experienced in 
service.  The examiner should explain the 
rationale for all opinions given.

Regarding the examinations requested 
above, written notification of the 
examinations must be sent via Certified 
Mail to both the veteran and his 
attorney.  


3.  The RO should then review the claim.  
If it remains denied, the RO should 
provide the veteran and his attorney an 
appropriate SSOC, and give them the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.

The purposes of this remand are to ensure compliance with the 
Order by the Court and the Joint Motion by the parties, and 
to assist the veteran in the development of his claim.  He 
has the right to submit additional evidence/argument on the 
matter the Board has remanded.  This claim must be afforded 
expeditious treatment by the 
RO.  The law requires that all claims remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


